Citation Nr: 1219996	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-26 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating effective June 29, 2006.  An interim (March 2009) rating decision increased the rating for PTSD to 70 percent, effective June 29, 2006.  As the rating is less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the rating), the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the Veteran initiated, but did not perfect, an appeal in the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  Hence, that matter is not before the Board.  

The matters of service connection for partial finger amputation, hepatitis C and orthopedic problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

At no time during the appeal period are symptoms of the Veteran's PTSD shown to have been of such nature and severity as to be productive of total occupational and social impairment.  


CONCLUSION OF LAW

A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (Code) 9411 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The rating decision on appeal granted service connection for PTSD, and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2008 statement of the case (SOC), and February 2009 SSOC properly provided notice on the "downstream" issue of an increased initial rating, and readjudicated the matter after the Veteran had opportunity to respond.  It has not been alleged that he is prejudiced by a notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

The Veteran's service treatment records are associated with his claims file, and pertinent postservice treatment records have been secured.  Medical records in his Virtual VA file have been reviewed.  The RO sought records from the Social Security administration (SSA) and received a negative response (i.e. SSA had no medical file for the Veteran).  In January 2009 the RO made a formal finding of the unavailability of SSA medical records.  Further development in this regard is not necessary.  The Veteran underwent VA examinations in April 2007 and in July 2008.  VA's duty to assist in the development of facts pertinent to the Veteran's claim is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As this appeal is from the initial rating assigned with the grant of service connection, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Notably, the interim rating decision grant of an increased (to 70 percent) rating was made retroactive to the date of award of service connection..  

PTSD is rated under 38 C.F.R. § 4.130, Code 9411 (and the General Rating Formula for Mental Disorders (General Formula)), which provides for a 70 percent rating when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

On April 2007 VA examination, the Veteran was seen for an initial PTSD evaluation.  It was noted that he had never before sought treatment through a psychiatrist other than attending an inpatient alcohol and drug treatment program in the late 1990's.  He reported that he had been bothered by symptoms of anxiety, depression, nightmares, difficulty sleeping, vigilance, and exaggerated startle response since his Vietnam days.  He was in Vietnam in 1968; he was assigned to a reconnaissance division.  He was part of a team of eight who were dropped off in the bush, from a helicopter, to do reconnaissance.  He stated that it was quite frightening as they engaged the enemy many times with such a small team.  He stated that his right hand and leg were wounded in a mine blast.  In addition, he reported having post military trauma when his second wife was murdered (shot in the head), and when his children were taken from him; he never saw them again.  His employment history had been "spotty."  He was employed with his brother doing construction and remodeling work.  At the time of the examination, he had been unemployed about a year.  He stated that he did not do much socializing.  He lived with his sister and paid rent from his VA pension.  Regarding social activities, he stated that he would sit around in the backyard and drink beer pretty much all the time.  He had a history of polysubstance abuse, including heroin, amphetamines, alcohol, and marijuana, which required admission to an alcohol and drug treatment program in the late 1990's.  He continued to drink beer and smoke marijuana regularly.  He had a history of fighting and assaultiveness and a history of being suicidal.  Regarding activities of daily living, he was capable of driving a car, cooking, cleaning for himself, and taking care of himself.  

On mental status examination the Veteran was cooperative and friendly.  He did not have any impairment of thought process or communication although he tended to ramble and speak rapidly.  His eye contact was good; his hygiene was adequate.  He was not suicidal or homicidal; he did not have any delusions.  He was oriented; there was no memory loss.  His rate and flow of speech was pressured.  There were no panic symptoms, or impairment of impulse control.  He reported that he had trouble with anxiety, depression, vigilance, exaggerated startle response, difficulty tolerating crowds, avoiding people, heightened physiologic arousal with loud noises, and impaired sleep (frequently, at least three times a week, he had vivid nightmares waking up sweaty and screaming).  The examiner noted that the Veteran's symptoms had been ongoing since the early 1970's and worsened after his wife was murdered, and he continued to drink.  The Axis I diagnosis was PTSD.  The GAF score assigned was 60 (for the polysubstance dependence and PTSD).

The examiner opined that the Veteran clearly had PTSD, which was complicated by a rough and tumble life style (including drugs and alcohol).  His symptoms were pretty much daily, of moderate severity, and had been going on for many years.  The examiner noted that drug and alcohol abuse were the current problems and had been ongoing for many years.  The Veteran was unemployed at the time of the examination.  He had worked off and on in construction.  He did not demonstrate impairment of thought process or communication.  Regarding the effect of PTSD on occupational and social functioning, the examiner stated that the Veteran had total occupational and social impairment due to the PTSD signs and symptoms as described with vigilance, avoidance of crowds, anxiety, nightmares and a tendency to be depressed, and was very dysfunctional.

On July 2008 VA examination, it was noted that the Veteran was not receiving any treatment for mental problems, had not received any treatment for such problems in the last year, and had not had any [PTSD] symptoms in the past year.  It was also noted that there were no symptoms present during the past year.  Regarding social and occupational functioning and recreational activities, he reported that he has some friends close to where he lived.  He also stated that he was isolative.  He was not working at the time, and supported himself with his VA disability compensation.  He liked to garden, play the guitar and write music.  The examiner noted it appeared that the Veteran had ongoing impairment of psychosocial functioning.  On psychiatric examination his general appearance was described as clean; he was casually dressed.  His psychomotor activity, speech, thought process, and thought content were unremarkable.  His affect was appropriate; his mood was good.  His attention and orientation were intact.  His impulse control was good.  He had no delusions or hallucinations.  He had average intelligence, he understood the outcome of his behavior, and he understood that he has a problem.  He reported difficulty sleeping nightly, trouble staying asleep, had nightmares and vigilance at night.  He had no obsessive/ritualistic behavior, episodes of violence, and homicidal or suicidal thoughts.  He had panic attacks of moderate severity that rarely occurred (perhaps one per month).  He was able to maintain minimum personal hygiene.  His remote, recent and immediate memory was normal.  Regarding employment history, he worked in construction for his brother who closed down the business, at which time he chose to retire (in 2007).  The Axis I diagnosis was PTSD; the GAF score assigned was 59.  The examiner commented that there was not a great deal of change in the past year, but the Veteran had stopped using drugs.  He was socially isolated and had just a few recreational activities.  He was vigilant and avoidant, and had a tendency to be depressed.  The examiner opined that there was no total occupational and social impairment due to PTSD signs and symptoms, nor did PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, or mood.  

At the outset, it is noteworthy that the Veteran's PTSD is not shown to have required treatment for a number of year.  The VA examination reports outlined above provide strong overall evidence against the Veteran's claim, as they do not show or suggest that the Veteran has PTSD signs and symptoms productive of total occupational and social impairment (or approximating such a level of severity).  It has not escaped the Board's attention that at one point in the April 2007 VA examination report the examiner opined that the Veteran had total occupational and social impairment due to PTSD signs and symptoms as described, with vigilance, avoidance of crowds, anxiety, nightmares and a tendency to be depressed and dysfunctional.  However, that opinion is conclusory and inconsistent with the findings on examination, which included an almost totally negative mental status examination and the GAF score assigned (by that same examiner) of 60 (reflecting only moderate impairment of social and occupational functioning).  It is also inconsistent with the overall disability picture presented, which reflects that the PTSD had not required treatment, but that the Veterans' primary problem is alcohol/drug abuse.  Accordingly, that opinion cannot be found dispositive.  The U.S. Court of Appeals for Veterans Claims (Court) has held, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Veteran's PTSD signs and symptoms noted on April 2007 examination report do not even remotely approximate the criteria for a 100 percent rating; there is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of his close relatives, own occupation, or own name; or any other symptoms of similar gravity.  Both VA examination reports essentially show appropriate thought processes and content and appropriate behavior.  It was noted that he had a past history of fighting and assaultiveness and of being suicidal, but there were no reports of suicidal or homicidal ideations on either examination.  Nor were there reports of hallucinations or delusions; the Veteran was oriented to time and place.  While the observations by VA examiners suggest that the Veteran is isolative and has limited social relationships, such impairment is clearly encompassed by the criteria for the70 percent rating assigned (which contemplates deficiencies in most areas, and the more recent examination found that even that level of impairment was not shown).  The disability picture presented throughout is clearly not one consistent with the criteria for a schedular 100 percent rating.  Consequently, a 100 percent rating for PTSD is not warranted at any time.  

The Board notes that the GAF scores assigned have been 59 and 60, consistent with moderate symptoms, and clearly, not supportive of a rating in excess of 70 percent.   
The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the 70 percent rating currently assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board notes that the record includes some evidence that discusses the impact of the Veteran's PTSD on his employability (although the record also shows that he retired when his brother closed the construction business where he worked).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran's concurrent claim for a TDIU rating was denied by a January 2008 rating decision, from which he initiated, but did not perfect, an appeal (following issuance of a March 2009 SOC).  38 C.F.R. §§ 20.200-20.202.  Consequently, that determination is final (See 38 U.S.C.A. § 7105), and the matter of entitlement to a TDIU rating is not before the Board.  


ORDER

A rating in excess of 70 percent for PTSD is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


